Exhibit 10.2

 

AMENDMENT NO. 1 TO
EMPLOYMENT AGREEMENT

 

AMENDMENT NO. 1 (this “Amendment”), effective as of December 30, 2005, by and
between AboveNet, Inc., a Delaware corporation having its principal offices at
360 Hamilton Avenue, White Plains, New York 10601 (the “Company”), and Michael
Doris residing at 10 Nathan Court, Syosset, NY 11791 (the “Employee”).

 

WHEREAS, the Company and Employee entered into an Employment Agreement made as
of August 31, 2003 (the “Employment Agreement”); and

 

WHEREAS, the Company and Employee desire to amend the Employment Agreement as
provided herein;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree to amend the
Employment Agreement as follows:

 

1.         The following shall be added at the end of Section 8(f) Payment Date.

 

Notwithstanding the foregoing, in the event that it is necessary to delay
payment of all or a portion of the Accrued Benefits or Severance Payments for a
period of six months after the date of termination of employment in order to
avoid the additional tax and interest under Section 409A of the Internal Revenue
Code of 1986, as amended, then to the extent necessary the payment of the
Accrued Benefits and Severance Payments shall be delayed for a period of six
months. Any payments that are delayed will be accumulated and paid on the first
date of the seventh month following the date of termination of employment.

 

2.         Except as expressly set forth in this Amendment, the Employment
Agreement shall remain in full force and effect and together with this Amendment
shall constitute the entire agreement between the Company and the Employee with
respect to the subject matter set forth therein and herein and supersede all
prior agreements between such parties with respect to such subject matter.
Capitalized terms used in this Amendment that are not otherwise defined shall
have the meaning set forth in the Employment Agreement. This Amendment may be
executed in counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

 

AboveNet, Inc.

 

 

 

 

 

By:

/s/ Robert Sokota

 

Name:

Robert Sokota

 

Title:

SVP

 

 

 

By:

/s/ Michael Doris

 

 

Michael Doris

 

--------------------------------------------------------------------------------